DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 29, first line, “claim 26” has been replaced with --- claim 27 ---

Reasons for Allowance
The following is a statement of reasons for allowance.  The claimed invention recites a biocompatible composition comprising sodium alginate, chitosan, and water.  Compositions with water, sodium alginate, and chitosan are taught and known, for example as dressings for wounds.  See for example US Patent 5,836,970, which discloses such mixtures (abstract & example 5), and Öztürk et al. (J. Appl. Poly. Sci., 2006, vol. 101, pages 1602-1609), which also discloses such mixtures (abstract & table 1).  However, the claimed invention further recites amounts for the sodium alginate and chitosan, and then recites that “the balance of the composition is water”.  In view of this limitation, the amounts of the ingredients limit the composition to only these three ingredients (if another ingredient were present, the balance of the composition beyond the sodium consists of sodium alginate, chitosan, and water, in the amounts recited, is not taught, as other ingredients (such as drugs), solvents (such as glycerin), salts, or pH adjusting agents (such as acetic acid) are present in the compositions taught by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756. The examiner can normally be reached Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 



/Brian Gulledge/Primary Examiner, Art Unit 1699